Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 9, 11, -13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizuno et al. (US 2015/0338357 A1) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.



1.  An analysis system (Fig. 1)  comprising: an analyzer comprising: a mass concentration measuring unit that measures mass concentration of particulate matter (paragraph 0028 mentions a particle mass concentration calculation unit 97 that measures a particle mass concentration of a particulate matter P) ; an element analysis unit(paragraph 0029 mentions an analysis unit 5) that analyzes an element contained in the particulate matter, and a source-related signal output unit configured to output a signal related to a source of the particulate matter  (paragraph 0032 mentions that the analysis unit 5 generates and detects the fluorescent X-ray from the particulate matter P. It further mentions that unit 5 analyzes the compositions of the particulate matter P),  based on a mass concentration measurement result by the mass concentration measuring unit, and an element analysis result by the element analysis unit about the element contained in the particulate matter, and a correlation between the element contained in the particulate matter and the mass concentration of the particulate matter.

 4.    (Original) The analysis system according to claim 1, wherein the analyzer obtains phenomenon occurrence information related to an occurred phenomenon, and sets measurement conditions and/or analysis algorithm based on the obtained phenomenon occurrence information (paragraph 0027 mentions drawing sampling from the atmosphere).

5.    (Original) The analysis system according to claim 1, wherein the analyzer further comprises an element selection unit (paragraph 0027 mentions a sampling unit 3)that selects an element to be analyzed by the element analysis unit.

7.    (Original)    The analysis system according to claim 1, wherein the element analysis unit analyzes the element contained in the particulate matter based on comparison between a measured profile and a reference profile, the measured profile indicating a relationship between energy of fluorescent X-rays generated from the particulate matter and intensity of the same, and the reference profile indicating a  (Fig. 4 and discussion in paragraph 0044-0046).

 9.    (Original)    The    analysis system according to claim 1, further comprising: a collection filter having a collection area capable of collecting the particulate matter, the collection filter moving in the length direction so that the collection area is moved from a first position to a second position; and
a collection unit disposed corresponding to the first position, so as to allow the collection area at the first position to collect the particulate matter, wherein the mass concentration measuring unit measures mass concentration of the particulate matter collected in the collection area at the first position, and
the element analysis unit analyzes the element contained in the particulate matter collected in the collection area after moving from the first position to the second position (Fig. 1 shows this claimed embodiment).

 11.    The    analysis system of claim 1, wherein the system comprises    a plurality of analyzers  (plural analyzers would be analysis unit 5 and composition analyzer 95)  .

12.   An analysis method comprising the steps of: measuring mass concentration of particulate matter; analyzing an element contained in the particulate matter; and outputting a signal related to a source of the particulate matter, based on a mass concentration measurement result, and-an element analysis result about the element contained in the particulate matter, and a correlation between the element contained in the particulate matter and the mass concentration of the particulate matter (note Fig. 3).

13.  A program for configuring a computer to execute an analysis method comprising the steps of: measuring mass concentration of particulate matter; analyzing an element contained in the particulate Note Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 2, 3, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being obvious over Mizuno et al. (US 2015/0338357 A1)  .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Like claims 2 and 3, Mizuno mentions a storage device in paragraph 0036. However, Mizuno does not mention storing correlation data in the storage device. However, the type of data to be stored in same storage device merely dictates the usage of the device. Given that the storage device corresponds to the storage unit as claimed, it remains obvious that the storage device is presumed capable of storing the correlation data as claimed. The motivation for doing so would be to further the service of the storage device. 
As for claim 6, the selection of element to be analyzed appears to be a natural progression of using Mizuno’s system. 

Response to Argument

	In responding to the rejection held as being anticipated by Mizuno, Applicant asserts a couple of times in the 02/25/21 response that Mizuno “does not appear to disclose a “source-related signal output unit” as disclosed and claimed”. Applicant supports the assertions by simply pointing out that “[W]hile Mizuno et al. discloses an analysis unit 5, there is no disclosure of “a source-related signal out unit…”. “ In further supporting this assertion, the Examiner is directed to the teaching in Applicant’s specification paragraphs 54-59 and 94-104. 
Applicant’s assertion is simply not persuasive. On the contrary, the entire premise of the invention disclosed by Mizuno is based on premise of analyzing composition of particulate matter. And to assert that Mizuno does not appear to disclose a source-related signal output unit is simply nonsensical. Applicant’s attention is directed to the discussion under subheading “(4) Operation of Analyzing Apparatus”. In fact, Mizuno teaches an improved system and method for analyzing composition by calibrating to eliminate influences or errors caused by a time-dependent change. Thus, it is simply not true to assert that it does not teach a “source-related signal output unit”.
With respect to the paragraphs in Applicant’s teaching as mentioned, those paragraphs merely discuss the outputs of various compositions being detected. In no place of the discussion, a different invention is disclosed. Given the identical invention as taught in Mizuno,  the Examiner is assured the same output can be achieved by invention as taught in Mizuno. 
For the reasons above, the rejection based on Mizuno is maintained. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/DON K WONG/               Primary Examiner, Art Unit 2884